Exhibit 10.3


CONSULTING AGREEMENT


This Consulting Agreement (this "Agreement") is made and effective as of the
21st of January 2014, by and between Silver Horn Mining Ltd., a Delaware
corporation (the "Company"), and Glenn Kesner ("Consultant").


WHEREAS, the Company desires to have Consultant provide certain consulting
services, as described in Section 1 of this Agreement, pursuant to the terms and
conditions of this Agreement; and


WHEREAS, Consultant desires to provide the Services to the Company pursuant to
the terms and conditions of this Agreement in exchange for the compensation and
expense reimbursement provided for in Section 2 herein.


NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants herein contained, the parties hereto, intending to be legally bound,
agree as follows:


1. CONSULTING SERVICES. During the term of this Agreement, Consultant, in the
capacity as an independent contractor, shall provide the services to the Company
set forth on Schedule 1 (the "Services"). The Company acknowledges that
Consultant will limit its role under this Agreement to that of a Consultant, and
the Company acknowledges that Consultant is not, and will not become, engaged in
the business of (i) effecting securities transactions for or on the account of
the Company, (ii) providing investment advisory services as defined in the
Investment Advisors Act of 1940, or (iii) providing any tax, legal or other
services. The Company acknowledges and hereby agrees that Consultant is not
engaged on a full-time basis and Consultant may pursue any other activities and
engagements it desires during the term of this Agreement. Consultant shall
perform the Services in accordance with all local, state and federal rules and
regulations.


2. COMPENSATION TO CONSULTANT. In consideration for the Services, the Company
shall pay to the Consultant, a cash payment of Seven Thousand Five Hundred
Dollars ($7,500) per month. In addition to the foregoing, the Company shall
reimburse Consultant for (i) the cost of group family health insurance coverage
promptly after payment by Consultant for such insurance and (ii) all reasonable
out-of-pocket expenses actually incurred or paid by the Consultant in the course
of his service, consistent with the Company’s policy for reimbursement of
expenses from time to time.


3. TERM. The term of this Agreement shall be for Two (2) years and commence as
of the date of this Agreement, subject to Section 4 of this Agreement (the
"Tern").


4. EFFECT OF TERMINATION. This Agreement may be terminated during the Term by
the Company only for Good Cause and upon thirty (30) days’ prior written notice.
“Good Cause” in this agreement means:
 
(a) an act of fraud, embezzlement, theft or any other violation of law by the
Consultant against the Company that occurs during the term of this Agreement;
(b) damage by Consultant to Company assets;
(c) disclosure by Consultant of Company’s confidential information contrary to
Company policies or contrary to this Agreement;
(d) the willful and continued failure by Consultant to substantially perform his
agreed-upon duties under this Agreement;
(e) willful conduct by Consultant that is demonstrably and materially injurious
to Company monetarily;
(f) the conviction of, or plea of guilty or nolo contendere to, a felony;
(g) the breach of any covenant or warranty contained in this Agreement.


For purposes of this Section 4, an act, or a failure to act, shall not be deemed
willful or intentional, unless it is done, or omitted to be done, by Consultant
in bad faith or without a reasonable belief that Consultant’s action or omission
was in the best interest of Company. Failure to meet performance standards or
objectives, by itself, does not constitute “Good Cause”.


 
-1-

--------------------------------------------------------------------------------

 
5. ACCURACY OF INFORMATION PROVIDED TO CONSULTANT. The Company represents and
warrants to Consultant that the publicly available financial information
concerning the Company is, to the knowledge of the Company, true and correct in
all material respects, taking into account any amendments thereto.


6. INDEPENDENT CONTRACTOR. Consultant shall act at all times hereunder as an
independent contractor as that term is defined in the Internal Revenue Code of
1986, as amended, with respect to the Company, and not as an employee, partner,
agent or co-venturer of or with the Company. Except as set forth herein, the
Company shall neither have nor exercise control or direction whatsoever over the
operations of Consultant, and Consultant shall neither have nor exercise any
control or direction whatsoever over the employees, agents or subcontractors
hired by the Company.


7. NO AGENCY CREATED. No agency, employment, partnership or joint venture shall
be created by this Agreement, as Consultant is an independent contractor.
Consultant shall have no authority as an agent of the Company or to otherwise
bind the Company to any agreement, commitment, obligation, contract, instrument,
undertaking, arrangement, certificate or other matter. Each party hereto shall
refrain from making any representation intended to create an apparent agency,
employment, partnership or joint venture relationship between the parties.


8. INDEMNIFICATION.


(a) Indemnity by the Company. The Company hereby agrees to indemnify and hold
harmless Consultant and each person and affiliate associated with Consultant
against any and all losses, claims, damages, liabilities and expenses (including
reasonable costs of investigation and legal counsel fees), and in addition to
any liability the Company may otherwise have, arising out of, related to or
based upon any violation of law, rule or regulation by the Company or the
Company's agents, employees, representatives or affiliates.


(b) Indemnity by Consultant. Consultant hereby agrees to indemnify and hold
harmless the Company and each person and affiliate associated with the Company
against any and all losses, claims, damages, liabilities and expenses (including
reasonable costs of investigation and legal counsel fees), and in addition to
any liability the Company may otherwise have, arising out of, related to or
based upon:
 
(i) Any breach by Consultant of any representation, warranty or covenant
contained in this Agreement; or


(ii) Any violation of law or government regulation by Consultant or Consultant's
agents, employees, representatives or affiliates.


(c) Actions Relating to Indemnity. If any action or claim shall be brought or
asserted against a party entitled to indemnification under this Agreement (the
"Indemnified Party") or any person controlling such party and in respect of
which indemnity may be sought from the party obligated to indemnify the
Indemnified Party pursuant to this Section 8 (the "Indemnifying Party"), the
Indemnified Party shall promptly notify the Indemnifying Party in writing and,
the Indemnifying Party shall assume the defense thereof, including the
employment of legal counsel and the payment of all expenses related to the claim
against the Indemnified Party or such other controlling party. If the
Indemnifying fails to assume the defense of such claims, the Indemnified Party
or any such controlling party shall have the right to employ a single legal
counsel, reasonably acceptable to the Indemnifying Party, in any such action and
participate in the defense thereof and to be indemnified for the reasonable
legal fees and expenses of the Indemnified Party's own legal counsel.


(d) This Section 8 shall survive any termination of this Agreement for a period
of three (3) years from the date of termination of this Agreement.
Notwithstanding anything herein to the contrary, no Indemnifying Party will be
responsible for any indemnification obligation for the gross negligence or
willful misconduct of the Indemnified Party.


 
-2-

--------------------------------------------------------------------------------

 
9. NOTICES. Any notice required or permitted to be given pursuant to this
Agreement shall be in writing (unless otherwise specified herein) and shall he
deemed effectively given upon personal delivery or upon receipt by the addressee
by courier or by telefacsimile addressed to each of the other Parties thereunto
entitled at the respective addresses listed on the signature pages hereto, with
a copy by email, or at such other addresses as a party may designate by ten (10)
days prior written notice.
 
 
10. ASSIGNMENT. This Agreement shall not be assigned, pledged or transferred in
any way by either party hereto without the prior written consent of the other
party. In the event of an assignment of this Agreement, a respective assignor
shall obtain, at the time of assignment, the putative assignee’s express written
agreement that the assignee will be subject to the same rights and obligations
appurtenant to this Agreement and that the same will be true for any and all of
that assignee’s subsequent successors and assigns. Any attempted assignment,
pledge, transfer or other disposition of this Agreement or any rights, interests
or benefits herein contrary to the foregoing provisions shall be null and void.
 
 
11. CONFIDENTIAL INFORMATION. Consultant agrees that, at no time during the Term
or a period of five (5) years immediately after the Term, will Consultant (a)
use Confidential Information (as defined below) for any purpose other than in
connection with the Services or (b) disclose Confidential Information to any
person or entity other than to the Company or persons or entities to whom
disclosure has been authorized by the Company. As used herein, "Confidential
Information" means all information of a technical or business nature relating to
the Company or its affiliates, including, without limitation, trade secrets,
inventions, drawings, file data, documentation, diagrams, specifications,
know-how, processes, formulae, models, test results, marketing techniques and
materials, marketing and development plans, price lists, pricing policies,
business plans, information relating to customer or supplier identities,
characteristics and agreements, financial information and projections, flow
charts, software in various stages of development, source codes, object codes,
research and development procedures and employee files and information;
provided, however, that "Confidential Information" shall not include any
information that (i) has entered the public domain through no action or failure
to act of Consultant; (ii) prior to disclosure hereunder was already lawfully in
Consultant's possession without any obligation of confidentiality; (iii)
subsequent to disclosure hereunder is obtained by Consultant on a
non-confidential basis from a third party who has the right to disclose such
information to Consultant; or (iv) is ordered to be or otherwise required to be
disclosed by Consultant by a court of law or other governmental body; provided,
however, that the Company is notified of such order or requirement and given a
reasonable opportunity to intervene.


12. RETURN OF MATERIALS AT TERMINATION. Consultant agrees that all documents,
reports and other data or materials provided to Consultant shall remain the
property of the Company, including, but not limited to, any work in progress.
Upon termination of this Agreement for any reason, Consultant shall promptly
deliver to the Company all such documents, including, without limitation, all
Confidential Information, belonging to the Company, including all copies
thereof.


13. CONFLICTING AGREEMENTS; REQUISITE APPROVAL. CONSULTANT and the Company
represent and warrant to each other that the entry into this Agreement and the
obligations and duties undertaken hereunder will not conflict with, constitute a
breach of or otherwise violate the terms of any agreement or court order to
which either party is a party, and each of the Company and Consultant represent
and warrant that it has all requisite corporate authority and approval to enter
into this Agreement and it is not required to obtain the consent of any person,
firm, corporation or other entity in order to enter into this Agreement.


14. NO WAIVER. No terms or conditions of this Agreement shall be deemed to have
been waived, nor shall any party hereto be stopped from enforcing any provisions
of the Agreement, except by written instrument of the party charged with such
waiver or estoppel. Any written waiver shall not be deemed a continuing waiver
unless specifically stated, shall operate only as to the specific term or
condition waived, and shall not constitute a waiver of such term or condition
for the future or as to any act other than specifically waived.
 
 
15. GOVERNING LAW. This Agreement shall be governed by, construed in accordance
with and enforced under the internal laws of the State of New York.


 
-3-

--------------------------------------------------------------------------------

 
16. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties hereto in regard to the subject matter hereof and may only be changed by
written documentation signed by the party against whom enforcement of the
waiver, change, modification, extension or discharge is sought. This Agreement
supersedes all prior written or oral agreements by and among the Company or any
of its subsidiaries or affiliates and Consultant or any of its affiliates.


17. SECTION HEADINGS. Headings contained herein are for convenient reference
only. They are not a part of this Agreement and are not to affect in any way the
substance or interpretation of this Agreement.


18. SURVIVAL OF PROVISIONS. In case any one or more of the provisions or any
portion of any provision set forth in this Agreement should be found to be
invalid, illegal or unenforceable in any respect, such provision(s) or
portion(s) thereof shall be modified or deleted in such manner as to afford the
parties the fullest protection commensurate with making this Agreement, as
modified, legal and enforceable under applicable laws. The validity, legality
and enforceability of any such provisions shall not in any way be affected or
impaired thereby and such remaining provisions in this Agreement shall be
construed as severable and independent thereof.


19. BINDING EFFECT. This Agreement is binding upon and inures to the benefit of
the parties hereto and their respective successors and assigns, subject to the
restriction on assignment contained in Section 10 of this Agreement.
 
 
20. AUTHORIZATION. The persons executing this Agreement on behalf of the Company
and Consultant hereby represent and warrant to each other that they are the duly
authorized representatives of their respective entities and that each has taken
all necessary corporate or partnership action to ratify and approve the
execution of this Agreement in accordance with its terms.


21. ADDITIONAL DOCUMENTS. Each of the parties to this Agreement agrees to
provide such additional duly executed (in recordable form, where appropriate)
agreements, documents and instruments as may be reasonably requested by the
other party and in a form agreeable to both parties in order to carry out the
purposes and intent of this Agreement.


22. COUNTERPARTS & TELEFACSIMILE. This agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one agreement. A telefacsimile of this Agreement may be relied
upon as full and sufficient evidence as an original.
 
 
23. COMPLIANCE WITH LAW. Consultant will comply with all laws, rules and
regulations related to its activities on behalf of the Company pursuant to this
Agreement. Consultant shall provide a prominent notice on all newsletters and
websites/webcasts/interview materials and other communications with investors or
prospective investors in which Consultant may be reasonably deemed to be giving
advice or making a recommendation that Consultant has been compensated for its
services and owns any common stock of the Company. Consultant acknowledges that
it is aware that the federal securities laws restrict trading in the Company's
securities while in possession of material non-public information concerning the
Company. Consultant acknowledges that with respect to any Company securities now
or at any time hereafter beneficially owned by Consultant or any of its
affiliates, that he will refrain from trading in the Company's securities while
he or any such affiliate is in possession of material non-public information
concerning the Company, its financial condition, or its business and affairs or
prospects.


[Signatures on Following Page]

 
-4-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 
 
The Company:


SILVER HORN MINING LTD.




By: /s/ Patrick Avery
Name: Patrick Avery
Title: Chief Executive Officer
Address:


 
CONSULTANT:
 
/s/ Glenn Kesner
Name: Glenn Kesner
Address:

 
-5-

--------------------------------------------------------------------------------

 
Schedule 1


Services


The following are the Services that Consultant shall provide to the Company:
Consultant shall assist the Company with administration and management.